Citation Nr: 9924089	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-40 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Larry A. Salstrom, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, a brother and a friend



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied entitlement to service 
connection for Crohn's disease and for hypertension.  The 
veteran appealed the decision to the Board which remanded the 
case to the RO in April 1997 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appellate issue of entitlement 
to service connection for Crohn's disease.

2.  There is competent medical evidence linking the veteran's 
Crohn's disease with his period of active service.

3.  There is no competent medical evidence of a nexus or 
causal relationship between hypertension and service-
connected Crohn's disease.



CONCLUSIONS OF LAW

1.  The veteran incurred Crohn's disease in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  In this case the veteran claims to have 
incurred Crohn's disease while participating in Marine Corps 
basic training.  Crohn's disease is a chronic, granulomatous, 
inflammatory disease of unknown origin or etiology involving 
a portion of the gastrointestinal tract, Meyer v. Brown, 9 
Vet. App. 425, 427 (1996), also known as regional enteritis 
or ileitis.  Dorland's Illustrated Medical Dictionary 484 
(27th ed. 1985).  The veteran further asserts that subsequent 
to his separation from service he developed hypertension as a 
result of his Crohn's disease.  The veteran does not contend 
that his claimed high blood pressure was incurred or 
aggravated during his period of active service.

Crohn's disease

As an initial matter the Board finds that the veteran's claim 
of entitlement to service connection for Crohn's disease is 
plausible and capable of substantiation and therefore is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

The veteran's service medical records (SMRs) disclose that 
soon after his entry into service he was treated for a 
gastrointestinal disorder alternatively diagnosed as regional 
enteritis or regional ileitis.  The SMRs further disclose 
that in May 1966 a Navy medical board determined that this 
disorder rendered the veteran unfit for service and 
recommended his separation from service by reason of physical 
disability.  The medical board also determined that the 
veteran's ileitis was a previously existing disease which had 
not been aggravated by the veteran's period of active 
service.  The sole support for a finding of previously 
existing ileitis is a statement attributed to the veteran and 
accepted by the medical board to the effect that six months 
prior to his enlistment the veteran had an episode of lower 
abdominal cramping pain and diarrhea productive of mucoid 
stools and lasting about a month before subsiding 
spontaneously.  The report of the veteran's enlistment 
physical examination includes no evidence of ileitis.

The veteran's October 1993 RO hearing testimony and written 
statements from himself, his friends and members of his 
family repeatedly restate the contention that he had been 
healthy upon entering the Marines and that the Navy medical 
board had misinterpreted and misused his statements about a 
pre-enlistment intestinal disorder.

The claims file includes a substantial amount of medical 
evidence documenting recurrent manifestations of the 
veteran's gastrointestinal disorder after his separation from 
service.  For example, medical records disclose a January 
1970 private hospital diagnosis for regional ileitis after 
the veteran sought treatment for abdominal pain.  Private 
medical records also document an October 1975 private 
hospitalization for a complete small bowel obstruction 
secondary to regional enteritis.  During this hospitalization 
the veteran underwent a resection of the terminal ileum, 
cecum and appendix with ileo-ascending colostomy.  The 
veteran received additional post-surgical treatment through 
June 1976.  In February 1984 the veteran sought private 
treatment for intestinal discomfort and was diagnosed with 
abdominal pain and possible Crohn's disease.  The veteran 
again sought private medical treatment for abdominal pain, 
cramping and diarrhea in December 1990 and was again 
diagnosed with Crohn's disease.  In a January 1993 letter, a 
private physician who had been treating the veteran stated 
that the veteran's Crohn's disease was well-controlled on 
medication and only occasionally produced bloody diarrhea and 
increased pain.  An April 1995 letter from the same physician 
stated that the veteran took multiple medications for his 
Crohn's disease and had consulted two or more 
gastroenterologists.

Also associated with the claims file are written statements 
dated in October 1995, February 1998, June 1998 and February 
1999 from four physicians commenting directly upon the issue 
of whether the veteran had Crohn's disease, regional 
enteritis or ileitis prior to his entry into active service.  
The physicians included, respectively, the doctor who 
provided the January 1993 and April 1995 letters, a private, 
Board Certified gastroenterologist, a VA medical center staff 
physician and the Chief of Administrative Medicine at a VA 
medical center.  All four reviewed the veteran's medical 
records.  It was these doctors' unanimous and unequivocal 
opinion that the statement of symptoms cited by the Navy 
medical board was insufficient to support a conclusion that 
the veteran's Crohn's disease pre-existed service.  The 
doctors all stated that determination of a pre-existing 
disorder would not be supportable without review of a 
documented, pre-enlistment medical workup.  The claims file 
includes no such documentation.

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  38 
U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The government may rebut the presumption only by showing 
clear and unmistakable evidence that a disorder existed prior 
to service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
In this case, the report of the veteran's enlistment physical 
examination is silent as to evidence of Crohn's disease 
thereby raising the presumption in his favor.  The only 
evidence cited to rebut the presumption is the previously 
described statement attributed to the veteran describing 
symptoms of a pre-service intestinal disorder.  However, Navy 
medical board physicians and four civilian physicians 
pointedly disagree over the weight to be afforded this 
evidence in determining the status of the veteran's pre-
enlistment health.  Certainly the failure of these medical 
professionals to reach consensus on the medical significance 
of the evidence necessarily constrains the Board to conclude 
that the evidence is less than clear and unmistakable.  
Therefore, upon determining that the evidence fails to reach 
the high standard required to rebut the presumption, the 
Board further finds that the veteran's presumption of 
soundness as to Crohn's disease upon his entry into service 
remains intact.

In consideration of the foregoing the Board further finds 
that the evidence demonstrates that the veteran currently has 
Crohn's disease, that it is a chronic disease and that he 
incurred the disease during his period of active service.  
Therefore, the Board finds that the veteran's claim for 
entitlement to service connection for Crohn's disease must be 
granted.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303.

Hypertension

The veteran does not assert a claim for service connection 
for high blood pressure based upon an allegation of in-
service incurrance or aggravation.  Indeed, his SMR's 
disclose no evidence of his having sought or received 
treatment for or having been diagnosed with hypertension.  
Instead, the veteran contends only that he incurred 
hypertension after service and secondary to Crohn's disease.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Secondary service connection is 
also appropriate for the degree of aggravation of a 
nonservice-connected disorder which is proximally due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

However, the Board first must determine whether the veteran 
presents a well-grounded claim.  A claim is well grounded if 
record evidence is sufficient to support a belief by a fair 
and impartial individual that the claim is plausible or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990). A well-grounded claim generally 
requires:  (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Savage v. 
Gober, 10 Vet. App. 488, 493 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  A well-grounded claim requires 
competent medical evidence where the determinative issue 
involves medical etiology or a medical diagnosis.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  A claim also may be well grounded when 
evidence shows that a veteran had a chronic disorder in 
service or during an applicable presumption period and still 
has the disorder.  38 C.F.R. § 3.303(b).  If the chronicity 
provision is not applicable, a claim still may be well 
grounded under the same provision upon demonstration of a 
continuity analysis whereby symptomatology observed during 
service or an applicable presumption period is causally 
linked to a current disorder.  Absent evidence of a well-
grounded claim there is no duty to assist a claimant to 
develop facts pertinent to the claim and the claim must fail.  
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).

Review of the many medical records associated with the claims 
file discloses a single diagnosis of "essential 
hypertension" in a January 1993 letter from a physician who 
had been treating the veteran.  The diagnosis appears under 
the heading "Current Problems."  Neither the letter nor 
other medical records include an opinion as to the etiology 
of this disorder.  A similar list of the veteran's then-
current disorders provided by the same physician in an April 
1995 letter does not include a diagnosis for hypertension.  
Assuming without deciding that the veteran currently has 
hypertension, the Board finds no competent medical evidence 
supporting the veteran's own statements causally linking 
hypertension to his Crohn's disease.  Because the veteran is 
a lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between hypertension and the 
veteran's Crohn's disease, the veteran's claim for service 
connection for hypertension is implausible and must be denied 
as not well grounded.

The veteran's former representative contended that VA has 
assumed a duty to assist a veteran to develop a claim even in 
cases in which the veteran has not submitted a well-grounded 
claim, citing Veterans Benefits Administration Manual M21- 1, 
Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) 
(1996) (hereinafter M21-1).  The veteran's representative 
further suggested that M21-1 requires full development of a 
claim before the VA determines whether it is well grounded.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) recently has addressed this issue, holding that the 
provisions of M21-1 are simply interpretative and do not 
create enforceable rights.  Accordingly, the Court firmly and 
clearly asserted that the VA's duty to assist is conditional 
upon the submission of a well-grounded claim.  Morton v. 
West, No. 96-17 (U.S. Vet. App. July 14, 1999), citing Epps 
v. Gober, 126 F.3d at 1467-68.  Therefore, because the 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim for service connection for 
hypertension the VA is under no duty to assist him in 
developing the facts pertinent to this claim.  As the Board 
is not aware of the existence of additional evidence that 
might well ground the veteran's claim, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and an explanation as to why his current 
attempt fails.



ORDER

Entitlement to service connection for Crohn's disease is 
granted.

Entitlement to service connection for hypertension is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

